EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Patent Trial and Appeal Board affirmed the rejections against independent claims 12 and 39, along with claims 13-15, 17-20 and 40-46, dependent therefrom.
Claims 12-15, 17-20 and 39-46 are therefore hereby canceled by the examiner in accordance with MPEP § 1214.06. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Upon further consideration of the provisional double patenting rejection with respect to US patent application serial number 16/987,727, now issued as US Patent number 11,242,727, and the claims as issued in 11,242,727, as well as the claims allowed herein, the double patenting rejection has been withdrawn.  The Examiner notes, the instant claims allowed herein require at least a retainer containing a body of the plugging device and the fibers thereof, wherein the retainer comprises a flexible membrane which does not contact the body.  This feature is not provided for in the claims as issued in US 11,242,727, nor would such be obvious thereover.  As such, the double patenting rejection is withdrawn.
Claims 31, 32 and 35-38 are allowed for the reasons given by the Examiner that were previously made of record.
Claims 47-54 are allowed for the reasons set forth by the Patent Trial and Appeal Board in the decision rendered 04/04/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/10/22